Citation Nr: 1713282	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  02-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia and a depressive disorder.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified at a formal hearing conducted by a Hearing Officer at the RO in October 2002.  The transcript of that hearing is of record.

In a February 2008 decision, the Board denied service connection for schizophrenia.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims, and in an August 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the case.

In October 2011 and July 2015, the Board remanded the claim for further development.  The Board notes that the Veteran filed a specific claim related to service connection for schizophrenia.  The Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has also claimed service connection for a depressive disorder, the Board has re-characterized the issue as service connection for a psychiatric disability.


REMAND

The Board is unable to make a decision based on the available record, specifically  the prior VA examination opinions.  In an October 2001 VA examination, the examiner diagnosed paranoid schizophrenia, and opined that the origin of that disorder appeared to have its etiology during the time the Veteran was in service.  Although it appears that the examiner based the etiology opinion on the Veteran's statements, the basis is unclear as the examiner did not provide a rationale.

At a January 2005 VA examination, the examiner diagnosed residual schizophrenia, and opined that it was less likely than not that the disorder was related to service.  The examiner stated that there was no indication from the record that the Veteran experienced symptoms while in service or shortly thereafter.   The examiner stated that while the Veteran's delusional framework had certainly incorporated his past military experience in the past, and possibly the death of his mother during childhood, the inclusion of earlier life events in a delusional framework was not indicative of any causal relationship.  However, that examiner did not discuss the Veteran's lay statements as to symptomology during service into account, and instead relied on the absence of documentation during service as the basis for the opinion.

In February 2008, the Board denied the claim for service connection for schizophrenia on the basis of the January 2005 opinion.  In a November 2009 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons or bases for its denial.  The Court found that the Board did not adequately explain reliance on the January 2005 VA examination over other evidence of record, including an October 2001 VA examination report.  The Court also indicated the Board erroneously found the October 2001 opinion was speculative based on the examiner's use of the word "appear."  The Court found that the Board erred in discounting the 2001 opinion based on the opinion's reliance on the Veteran's self-report of schizophrenia in service.  Buchanan v. Nicholson, 451 F.3d 1331 (2006) (lay evidence may not be found to lack credibility because it is unaccompanied by contemporaneous evidence).  The Board remanded the appeal in October 2011 to schedule an examination that addressed the Court's concerns.

That examination was conducted in December 2014.  The examiner opined that the diagnosed schizophrenia was not caused by or a result of service.  The examiner reasoned that service medical records did not indicate any mental health problems or complaints at any time, and the first available documentation of mental health treatment was in 1995.  The examiner agreed with the January 2005 examiner that the inclusion of delusional material of a military nature in the Veteran's past examinations did not support the conclusion that the delusions were present while he was on active duty, and therefore, the examiner believed that the mental disorder was not caused or aggravated by military service.  However, the December 2014 VA examiner also did not specifically take into account the Veteran's statements as to symptomology during service, as directed in response the Court's November 2009 Memorandum Decision.  A new examination was sought by the Board in a July 2015 remand.

That examination was conducted in December 2015.  The examiner delusional disorder, and opined that there did not appear to be a nexus between the disorder and service.  The examiner noted that the Veteran stated that he believed the CIA had been involved in multiple acts in the Veteran's life, beginning with the death of his mother during early childhood.  The examiner opined that the delusions were "clearly in evidence" during the Veteran's childhood, as evidenced by the fact that the delusions involved the Veteran's past.  The examiner further opined that the disorder was not aggravated by service because the Veteran was never deployed to a combat environment and did not report any involvement with other high-stress situations during service.

The Board finds that the December 2015 VA examination opinion is inadequate, as there is no clear and unmistakable evidence that the psychiatric disability existed prior to service.  While the delusions include events that occurred prior to service, the self-reporting of such symptoms is not sufficient evidence to meet the clear and unmistakable standard.  Likewise, the examiner's explanation of no aggravation by service based on the lack of combat environment and no involvement with high-stress situations during service falls short of qualifying as clear and unmistakable evidence.  The remaining examinations provide varying diagnoses and do not all consider the lay statements of the Veteran regarding symptomology in service.

While the Board regrets further delay, it finds a remand is necessary to reconcile the prior VA examination opinions and to obtain an opinion as to the statements of symptomology made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychiatrist who has not previously examined him to ascertain the nature and etiology of any current psychiatric disability, including specifically an assessment as to whether any current disability is etiologically related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disorder currently manifested or which has been manifested at any time during the course of the appeal.  For each identified psychiatric disorder, the examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that there is a link between the symptomology of any diagnosed disorder, including at any time during the appeal period, and active service.  

(a)  The examiner must take into account the Veteran's lay statements related to in-service symptomology and should discuss the significance and credibility of those statements.  Should the psychiatrist find those statements not probative in forming the opinion, the psychiatrist must explain why and provide an opinion as to the credibility of the statements.  

(b)  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.  Specifically, the examiner should provide an opinion that reconciles the varying opinions of prior examiners.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

